DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the exhaust gas burner" and “the quantity of fuel” in 3, “the quantity of fresh air” in line 4, “the air-fuel ratio” and “the first catalyst volume” in line 5, “the second catalyst volume” and “the three-way catalytic converter” in line 6 and “the lambda probe” in line 8.  There is insufficient antecedent basis for the limitations in the claim. For purposes of examination each first instance of “the” will be interpreted as “a”.
Claims 2-6 depend from claim 1 and are rejected for the same reasons therefrom.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 depends from itself and cannot further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102012021573 A1 to Schluter et al. (Schluter). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Schluter discloses a method for exhaust gas aftertreatment in an internal combustion engine having a device for exhaust gas aftertreatment according to claim 1, comprising the following steps: activating the exhaust gas burner (par. 0036), whereby the quantity of fuel fed to the exhaust gas burner and/or the quantity of fresh air fed to the exhaust gas burner is pilot-controlled (par. 0037), detecting the air-fuel ratio downstream from the first catalyst volume and upstream from the second catalyst volume of the three-way catalytic converter (via 38, Fig. 1), and changing the quantity of fuel and/or the fresh air quantity when a rich blow-out or a lean blow-out is detected at the lambda probe (par. 0040).
In reference to claim 2, Schluter discloses the method for exhaust gas aftertreatment according to claim 1, wherein: in a first operating state of the exhaust gas burner, the quantity of fuel of the exhaust gas burner is pilot-controlled in such a way that the exhaust gas burner is operated with a sub-stoichiometric air-fuel ratio (“slightly rich”, par. 0037) and in a second operating state of the exhaust gas burner, the quantity of fuel of the exhaust gas burner is pilot-controlled in such a way that the exhaust gas burner is operated with a super-stoichiometric air-fuel ratio (par. 0046, Fig. 3; secondary air is provided without fuel initially).
In reference to claim 3, Schluter discloses the method for exhaust gas aftertreatment according to claim 2, wherein the exhaust gas burner is operated alternately with a sub-stoichiometric air-fuel ratio (λB<1) and with a super-stoichiometric air-fuel ratio (λB>1) (see bottom trace indicating lambda values in Fig. 3).
In reference to claim 4, Schluter discloses the method for exhaust gas aftertreatment according to claim 2, wherein the sub-stoichiometric air-fuel ratio (λB) is pilot-controlled in the range from 0.93 to 0.98 (anticipation of ranges, MPEP 2131.03; see bottom trace indicating lambda values in Fig. 3).
In reference to claim 5, Schluter discloses the method for exhaust gas aftertreatment according to claim 2, wherein the sub-stoichiometric air-fuel ratio (λB) is pilot-controlled in the range from 1.02 to 1.07 (anticipation of ranges, MPEP 2131.03; see bottom trace indicating lambda values in Fig. 3).
In reference to claim 6, Schluter discloses the method for exhaust gas aftertreatment according to claim 1, further comprising deactivating the exhaust gas burner once the three-way catalytic converter has reached a threshold temperature (par. 0041).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DE 102016206394 A1 appears to also anticipate at least claim 1. DE 102014000871 B3 discloses controlling lambda values of a burner relevant to claims 2-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
20 October 2022